Spolzino, J.P.
(concurring in part and dissenting in part, and voting to affirm the order entered May 13, 2008, to dismiss the appeal by the defendant from so much of the order dated August 4, 2008, as granted that branch of the plaintiffs cross motion which was for the imposition of a sanction pursuant to 22 NYCRR 130-1.1 to the extent of directing her attorney to pay a sanction in the sum of $2,500, to dismiss the appeal by the nonparty, Clement S. Patti, Jr., from so much of the order dated August 4, 2008, as denied that branch of the defendant’s motion which was for recusal and granted that branch of the plaintiffs cross motion which was for the award of an attorney’s fee pursuant to 22 NYCRR 130-1.1, to modify the order dated August 4, 2008, by deleting the provision thereof granting the plaintiffs cross motion for the award of an attorney’s fee and the imposition of a sanction and substituting therefor a provision denying the cross motion, and, as so modified, to affirm the order dated August 4, 2008, insofar as reviewed, with the following memo*754randum): I agree that the Supreme Court properly denied that branch of the defendant’s motion which was for permission to relocate and that branch of her subsequent motion which was for recusal. I do not agree, however, that the defendant should have been required to pay the attorney’s fee incurred by the plaintiff in responding to the several branches of the defendant’s motions or that the defendant’s attorney should have been sanctioned for making those motions. To that extent, therefore, I dissent, respectfully.
Except to the extent necessitated by the respective financial positions of the parties (see Domestic Relations Law § 237 [b]; DeCabrera v Cabrera-Rosete, 70 NY2d 879, 881 [1987]; Sevdinoglou v Sevdinoglou, 40 AD3d 959, 960 [2007]), costs, including an award of an attorney’s fee, and sanctions should rarely be imposed, in my view, for making a motion in a matrimonial action, lest legitimate requests for relief be discouraged. While there are certainly situations in which the conduct at issue is so egregious that the imposition of costs and sanctions is warranted (see 22 NYCRR 130-1.1), the motions here, although without merit, were not, as I see it, so bereft of basis, and the language of the moving papers, while intemperate at times, was not so outrageous, that such relief should have been granted.